 In the Matter Of MONTGOMERY WARD & CO., INCORPORATEDandUNITEDMAIL ORDER, WAREHOUSE & RETAIL EMPLOYEES UNION, LOCAL 131,AFFILIATED WITH UNITED RETAIL, WHOLESALE AND DEPARTMENTSTORE EMPLOYEES OF AMERICA, C. I. O.In the Matter Of MONTGOMERY WARD & CO., INCORPORATEDandUNITEDMAIL ORDER, WAREHOUSE & RETAIL EMPLOYEES UNION, LOCAL 131,AFFILIATED WITH UNITED RETAIL, WHOLESALE AND DEPARTMENTSTORE EMPLOYEES OF AMERICA, C. I. O.Cases Nos. 17-C-1054 and 17-C-1172, respectively.Decided October24, 1945DECISIONANDORDEROn January 27, 1945, the Trial Examiner issued his IntermediateReport in the above-entitled proceeding, finding that the respondenthad engaged in and was engaging in certain unfair labor practices, andrecommending that it cease and desist from the unfair labor practicesfound and take certain affirmative action, as set out in the copy ofthe Intermediate Report attached hereto.Thereafter, the respondentfiled exceptions to the Intermediate Report and a supporting brief.On September 18, 1945, the Board at Washington, D. C., heard oralargument in which the respondent and the Union participated.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial errors were committed.Therulings are hereby affirmed.The Board has considered the Interme-diate Report, the respondent's brief and exceptions, and the entirerecord in the case, and hereby adopts the findings,_ conclusions, andrecommendations of the Trial Examiner, with the additions notedbelow.We concur in the Trial Examiner's finding that by the speech ofLabor Relations Manager John A. Barr, delivered to the employees atthe respondent's plant on January 4 and 5, 1944, the respondent inter-fered with, restrained, and coerced its employees in the exercise of therights guaranteed in Section 7 of the Act. In arriving at this conclu-sion we have viewed the speech as part of the respondent's entire courseof conduct, set forth in the Intermediate Report.The discriminatory64 N. L.R. B, No. 80.432 MONTGOMERY WARD & CO., INCORPORATED433discharges of Medlin, Skinner, and Smith, several months before thespeech, served as a warning to the employees that the respondent wasprepared to use its economic power to defeat the Union. In the faceof these concrete examples of economic reprisals, the employees couldreasonably regard as meaningless the statement in Barr's talk thatthe respondent would respect the right of any employee to join ornot to join a union. That the statement was in fact meaningless isdemonstrated by the respondent's subsequent discrimination againstSlanko, Sullivan, and Gaylord.Under these circumstances the speechconstitutes an inseparable part of the respondent's coercive courseof conduct and transgressed upon the exercise by the employees oftheir right to choose a bargaining representative without restraintor coercion by the respondent.ORDERUpon the entire record in the case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the respondent, Montgomery Ward & Com-pany, Inc., Kansas City, Missouri, and its officers, agents, successors,and assigns, shall:1.Cease and desist from :(a)Discouraging membership in United Mail Order, Warehouse &Retail Employees Union, Local 131, affiliated with United Retail,Wholesale and Department Store Employees of America, C. I. 0.,or any other labor organization, by discharging, or refusing to rein-state any of its employees, or by discriminating in any other mannerin regard to their hire or tenure of employment, or any term or con-dition of their employment;(b) In any other manner interfering with, restraining, or coercingits employees in the exercise of the right to self-organization, to formlabor organizations, to join or assist United Mail Order, Warehouse &Retail Employees Union, Local 131, affiliated with United Retail,Wholesale and Department Store Employees of America, C. I. 0., orany other labor organization, to bargain collectively through repre-sentatives of their own choosing, and to engage in concerted activities,for the purpose of collective bargaining or other mutual aid or pro-tection as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Henry Medlin, Roy F. Skinner, Walter L. Smith, HelenSlanko, Ramona Sullivan, and Marvel Gaylord, immediate and fullreinstatement to their former or substantially equivalent positions,without prejudice to their seniority or other rights and privileges;3Matter of Republic Aviation Corporation,61 N. L.R. B. 347.°670417-46-vol. 64-29 434DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Make whole Henry Medlin, Roy F. Skinner, Walter L. Smith,Helen Slanko, Ramona Sullivan, and Marvel Gaylord for any loss ofpay they have suffered by reason of the respondent's discriminationagainst them, by payment to each of them a sum of money equal tothe amount which each normally would have earned as wages fromthe date of the discrimination against each to the date of the respond-ent's offer of reinstatement, less his or her net earnings during saidperiod;(c)Post at its Kansas City, Missouri, plant, including its retailstore, copies of the notice attached hereto, marked "Appendix A."Copies of said notice to be furnished by the Regional Director forthe Seventeenth Region, shall, after being duly signed by the respond-ent's representative, be posted by the respondent immediately uponreceipt thereof, and maintained by it for sixty (60) consecutive daysthereafter, in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be takenby the respondent to insure that said notices are not altered, defaced,or covered by any other material;(d)Notify the Regional Director for the Seventeenth Region inwriting, within ten (10) days from the date of this Order, what stepsthe respondent has taken to comply herewith.MR. GERARD D. REILLY took no part in the consideration of the aboveDecision and Order.NOTICETO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that :We will not in any manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization,to form labor organizations, to join or assist United Mail Order,Warehouse & Retail Employees Union, Local 131, affiliated withUnited Retail,Wholesale and Department Store Employees ofAmerica, C. I. 0., or any other labor organization, to bargaincollectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bar-gaining or other mutual aid or protection.We will offer to the employees named below immediate and fullreinstatement to their former or substantially equivalent positionswithout prejudice to any seniority or other rights and privilegespreviously enjoyed, and make them whole for any loss of paysuffered as a result of the discrimination.Henry MedlinRoy F. Skinner MONTGOMERY WARD & CO., INCORPORATED435Walter L. SmithHelen SlankoRamona SullivanMarvel GaylordAll our employees are free to become or remain members of theabove-named union or any other labor organization.We will notdiscriminate in regard to hire or tenure of employment or any termor condition of employmentagainst anyemployeee because of mem--bership in or activity on behalf of any such labor organization.MONTGOMERY WARD & CO., INCORPORATED(Employer)By ----------------------------------------(Representative)(Title)Dated------------------------NOTE : Any of the above-named employees presently serving in thearmedforces of the United States will be offered full reinstatementupon application in accordance with the Selective Service Act afterdischarge from the armed forces.This noticemustremain posted for 60 days from the date hereof,and mustnot be altered, defaced, or covered by any other material.INTERMEDIATE REPORTMr. John A.Weiss andMr. Robert S. Fonsek,for the BoardMr. John A.Barr, Mr. BrooksWynneandMr. Dana Norton,of Chicago, Ill.,for the respondent.Mr. Edward Chevlin,of Kansas City,Mo., for the Union.STATEMENT OF THE CASEUpon a fifth amended charge in Case No. 17-C-1054, filed September 26, 1944,and an amended charge in Case No.17-G-1172,filedSeptember 26, 1944, bothby UnitedMailOrder, Warehouse&Retail Employees Union, Local 131, affiliatedwith United Retail, Wholesale and Department Store Employees of America,C. I. 0., herein called the Union, and pursuant to an order of the National LaborRelations Board dated September 19, 1944, consolidating Cases Nos.17-C-1Q54and 17-C-1172, the National Labor Relations Board, herein called the Board,by the Regional Director for the Seventeenth Region(Kansas City,Missouri),issued its complaint dated October 4, 1944, against Montgomery Ward & Co.,Incorporated,Kansas City,Missouri,herein called the respondent,alleging thatthe respondent had engaged in and was engaging in unfair labor practices,within the meaning of Section 8(1) and(3) and Section 2 (6) and(7) of theNational Labor Relations Act, 49 Stat.449, herein called the Act. Copies of thecomplaint together with notice of hearing thereon, were duly served upon therespondent and the Union.Withrespect to the unfair labor practices,the complaint alleged in substancethat the respondent:(1) discharged Henry Medlin on June 16, Roy F. Skinneron July 8,and Walter L. Smith on July 19, 1943,and Helen Slanko, Ramona 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDSullivan, and Marvel Gaylord on April 20, 1944, and thereafter refused toreinstate them, because of their union membership and activities; (2) on andafter January 1, 1943, sought to dissuade its employees from affiliating with orremaining members of the Union; caused its employees to be quizzed concerningtheirmembership and activity in the Union ; made statements, speeches, andremarks and circulated various types of writings prejudicial to, disparaging of,and vilifying the Union, its officers, members, leaders and agents; required itsemployees to be present at meetings where said remarks were made; spied uponits employees ; and treated employees who had affiliated with the Union withless favor than before their affiliation and differently from non-union employees;and (3) by such acts interfered with, restrained, and coerced its employees in'the exercise of the rights guaranteed in Section 7 of the Act.The respondent thereafter filed its answer dated October 13', 1944, admittingthe allegations of the complaint with respect to the nature of its business anddenying the commission of any unfair labor practices.Pursuant to notice, a hearing was held at Kansas City, Missouri, from October17 through 20, 1944, before the undersigned, Josef L. Hektoen, the Trial Examinerduly designated by the Chief Trial Examiner.The Board and the respondentwere represented by counsel, and the Union by its representative ; all participatedin the hearing.Full opportunity to be heard, to examine and cross-examinewitnesses, and to introduce evidence bearing on the issues was afforded to allparties.At the close of the Board's case, counsel for the respondent moved todismiss the complaint.The motions were denied by the undersigned. At the'close of the hearing, the undersigned granted the motion of counsel for the Boardto conform the pleadings to the proof in formal matters, and took under advise-ment the motions of counsel for the respondent to dismiss the complaint.Thelatter are hereby denied except as otherwise hereinafter indicated.At the closeof the hearing, all parties waived oral argument.No briefs have been receivedby the undersigned.Upon the entire record in the case and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTThe respondent, Montgomery Ward & Co., Incorporated, is an Illinois corpora-tion having its principal office and place of business in Chicago, Illinois. It isengaged in the sale and distribution of general merchandise throughout the UnitedStates.It operates nine mail order houses and more than 500 retail stores invarious states, including a mail order house and retail store at Kansas City,Missouri, the only establishment involved in this proceeding.The respondent, in the course and conduct of its business at Kansas City, Mis-souri, operates its mail order house and retail store in one large building.Themail order house serves an area extending into six states and makes approx-imately 60 percent of its sales to purchasers in states other than Missouri.Dur-ing the fiscal year 1943, it purchased goods, materials, and commodities valuedin excess of $18,000,000, of which approximately 90 percent were shipped frompoints outside Missouri; during the same period, its total sales were valued inexcess of $25,000,000, of which approximately 75 percent were sold and shippedto points outside Missouri.During the same period, the respondent purchasedmerchandise having an approximate value of $3,500,000 for sale through its retailstore, of which approximately 80 percent was purchased outside Missouri.Ofthe retail sales, totalling in excess of $3,300,000, approximately 6 percent weremade to persons living outside Missouri.During 1944, the respondent's oper- MONTGOMERY WARD & CO., INCORPORATED437ations continued approximately unchanged.The respondent admitsthat it isengaged in commerce,within the meaning ofthe Act.II.THE ORGANIZATION INVOLVEDUnited Mail Order, Warehouse & Retail Employees Union, Local 131, affiliatedwith United Retail, Wholesale and Department Store Employees of America,affiliated with the Congress of Industrial Organizations, is a labor organizationadmitting to membership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of eventsThe Union and its predecessors have sought to organize the Kansas City plantof the respondent since 1937. In March 1943, Edward Chevlin, union repre-sentative, took charge of its efforts 1is do so. In June and July 1943, while theUnion's campaign was at its height, the respondent discharged three unionemployees, one of whom, Skinner, was plant steward and chairman of its bar-gaining committee.Chevlin testified, and the undersigned finds, that attendanceat union meetings thereafter fell off by about half and that the recruiting of newmembers was materially retarded.On December 13, 1943, the Board, after hearing upon petitions by the Union'and International Union of Operating Engineers, Firemen and Oilers, Local No. 6,affiliated with the American Federation of Labor, herein called the Engineers,Issued its decision and direction of election 2 pursuant to which an election wasthereafter scheduled for January 11, 1944.On January 4 and 5, the respondentconducted meetings of all its Kansas City employees on its property and duringworking hoursThey were addressed by management officials and by John A.Barr, its manager of labor relations and counsel.Barr's remarks, which arehereinafter found to have constituted interference in violation of the Act, were,in substance, before the election, distributed to all employees in printed formand mailed with a covering letter from the respondent's house manager to thosewho were absent from the plant but eligible to voteThe Union won the election for the retail store unit and lost in the mail orderunit ; the Engineers won in the engineers and firemen unit and Building andConstruction Trades Council of Greater Kansas City among the maintenancecraftsmen ; on February 4, 1944, the Board certified accordingly'On April 12, 1944, the employees of the respondent's Chicago, Illinois, plantstruck.On April 13, the Kansas City union employees engaged in a one-daysympathetic strike.On April 20, the respondent discharged three union em-ployees for refusing to process orders received from the struck Chicago plantand on the same day the union employees at Kansas City struck. On April 24,the striking employees offered to return to work provided the three April 20dischargees were taken back.The respondent refused to reinstate them.OnApril 25, the striking employees nevertheless returned to work.'1The Union filed its petition on September 2, 1943, and thereafter waived its right toobject to an election,if ordered,based upon certain charges of unfair labor practices ithad previously filed against the respondent.253 N. L R. B 1300.' In doing so,the Board stated, "Since the objections filed by the C. I 0. . . . areunder investigation,we shall not at this time make a finding respecting the mail orderunit for the Kansas CityMailOrder House."The Union subsequently sought and receivedpermission to withdraw its petition for that unit as well as its objections to the election.4The Chicago strike ended on the same day. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The 19113 dischargesHenry Medlinworked for the respondent from December 4, 1942, to June 16,1943.He was an elevator operator under Foreman W. J Conrick and duringhis tenure, received three 5-cent-per-hour increases in pay, the last about 2 weeksbefore his discharge.The respondent accepted a suggestion by Medlin for theimprovement of its operations and paid him $1 therefor.Medlin joined the Union in January 1943, was thereafter active in its affairs,wore a union button at work,' served as steward of the elevator department,and received publicity for his contribution of an idea for a cartoon appearing inthe May 7, 1943, issue of the union leaflet, "The Spotlight."'On June 16, Medlin was called to the office of J. F. Brady, in charge of ship-ping and receiving, and Conrick's superior.Brady, in the presence of BradyStevens, then personnel director of the respondent' and F. E. Beeson, its head ofprotection, discharged for "Willful destruction of company property "Bradywho could not explain the presence of Stevens and Beeson in his office on thisoccasion, testified that Medlin had been identified by Rex Herrick, departmentmanager of the eighth floor,' as the elevator operator who had defaced stockfixtures by pasting union labels thereon and that he thereupon determined todischarge Medlin.At the hearing, Medlin denied having pasted labels on stockfixtures ° but both Brady and Beeson testified that he admitted having pastedone label on a fixture.The undersigned is convinced and finds that Medlin didin fact paste one label and admitted having done so.Brady testified that Medlinprotested against being discharged for doing so and that he told him that thedischarge was based upon past complaints as well.Outlined by Conrick, thesecomplaints were, according to his testimony, reported to him as follows: (1) ananonymous complaint in January 1943, that Medlin was giving poor service on"house sales" ; " (2) a February report from a fellow union member that Medlinhad used improper language in the presence of female employees; (3) ananonymous report in February that Medlin was giving poor service; (4) a com-plaint early in May received by Brady from a Miss Babic," a supervisor, and byBrady relayed to Conrick, that Medlin had spoken to certain employees underher ;12 and (5) a complaint from Brady later in May, that John Ethetton,13 oper-ating manager of the plant, and his assistant, C. W. Gibson," bad found Medlin"talking and laughing and having a regular picnic" with a number of femaleemployees in the plant.Conrick further testified, however, that about 2 weeks"Medlin credibly testified without denial, and the undersigned finds, that during January1943, Harold wood. supervisor of the linoleum department told him he should not be wear-ing the union button, should he ashamed of doing so, and that he would get along betterif he were not a member of the Union.'The evidence indicates, and the undersigned finds, that the respondent'smanagementobtained and perused copies of substantially all issues of the union's leaflets4 Stevens was servine in the Navv at the time of the hearing and did not testify.8Herrick was not called as a witness by the respondentBrady testified that he believedHerrick had gone from Kansas City to St. Paul or Minneapolis.Stock fixtures are wooden counters or bins for storage of merchandise.They arepainted but not varnished.1°When the retail store did not have a given item in stock, it was fetched for the waitingcustomer from the mail order house.31There is no evidence that Babic was not employed by the respondent at the time ofthe hearing. She was notcalled as a witness.12Medlin explained, and the undersigned finds, that he had merely assisted the employeesto roll a heavy truck of catalogues into his elevator.He had received no instructions torefrain from doing so.13Ethettonwas called as a witness by the respondent but was not questioned regardingthis incident.14Gibson did not testify. MONTGOMERY WARD & CO., INCORPORATED439before June 16, when Medlin was discharged,he had recommended the third ofMedlin's increases in pay and that he would not have done so but for the factthat he considered Medlin to have merited it "From the entire record, the undersigned is persuaded that Medlin's transgres-sions, the evidence of which was less than impressive,were not of a nature tohave normally made him a candidate for discharge, particularly under theobtaining conditions.18' Conrick's action in recommending an increase in pay forhim after the last thereof strongly buttresses that conclusion.The circum-stances surrounding Medlin's discharge, the haste with which it was accom-plished,the unexplained presence of Stevens and Beeson in Brady's office on theoccasion thereof, the absence of Herrick, the trivial nature of the alleged reasontherefor, the drastic severity of its description as wilful destruction of companyproperty placed upon Medlin's release slip, as well as the respondent's generalattitude of implacable hostility to the Union throughout the period covered bythe complaint, and hereinafter found, combine to convince the undersigned thatthe respondent merely seized upon Medlin's having pasted one union sticker inthe plant 17 as an excuse to rid itself of him on account of his union activitiesand membership against both of which he had earlier and prophetically beendiscouraged by SupervisorWood.He so finds.Roy F. Skinnerwas hired by the respondent as a painter in November 1942.It was then engaged in repainting the plant with a large force of painters.Asthe work neared completion, Building Superintendent C. R. Maness reduced theforce and in February 1943, transferred Skinner to glazing and pipe covering.At that time, the respondent was engaged in replacing broken windows and glassthroughout the plant.Skinner testified that Maness gave him the understandingthat his new job would be a permanent one, and that when and if his other workdid not demand his full time, he would fill in on the paint gang.Maness deniedthat lie had told Skinner that the job would be permanent. The undersignedfound Maness an unimpressive witness, obviously anxious to do everything in hispower to assist the respondent.He found Skinner, on the other hand to havebeen a witness worthy of belief.He therefore conclues and finds that Manessspoke to Skinner substantially as the latter testified.Skinner joined the Union in December 1942, became steward of the paint shop,and in May or June 1943, plant steward and chairman of the Union's bargainingcommittee.As such, Skinner on four occasions presented grievances to therespondent's management and acted as the committee's spokesman.Skinner, whose work took him about throughout the plant, testified withoutcontradiction, and the undersigned finds, that early in June 1943, ForemanByron West 'e told him that he was being watched by the respondent and thathe should be careful.About 2 weeks thereafter, West again warned him to becautious because "They are watching you . . . They have got somebody onevery floor in the plant watching you, trying to catch you doing something." 191SQ.Despite these complaints that you had,you considered his work sufficiently meri-torious to recommend an increase?A. I did.1'The record reveals thatduring1944, the employee turnover in the plant was 10 to 20percent permonth.Althoughfigures therefor do not appear in the record, it is commonknowledge that the manpower shortage was acute in 1943,as well.17 Supervisors of the respondent testified that union stickers were pasted throughout theplant in some profusion. '11West did not testify.He had resigned"on request"before the time of the hearing.19EmployeeE M Corbettcredibly testified,and the undersigned finds, that during May,he hadheard Westtell another employee to ask Skinner to be careful because "they werewatching him, and if he didn'twatch his step they were going to fire him." 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDWalter S. Smith 20 testified that during the first week of June 1943, Manesscalled him to his office, told him that Skinner was giving him "a lot of trouble,"that he would be compelled to "get rid of" him, that he was perplexed as to howto accomplish this end, and asked Smith to help him by observing Skinner's"actions and what he does, see what his time he is killing and who he is killing itwith and where he goes " Smith replied that he would see what he could do butthe evidence is silent as to whether he thereafter miide reports to Maness.Maness denied ever having asked any employee to spy upon Skinner and deniedhaving so spoken to Smith. Smith was a persuasive witness.His testimonywas corroborative of West's statements to Skinner found above, and is credited.The undersigned finds that Maness spoke to Smith substantially as the lattertestified.21On July 2, Skinner was informed by Maness that his services would be dis-pensed with on July 8 22He was laid off on July 8, allegedly on account ofreduction of the respondent's force.He had 'received no complaints regardinghis work from the respondent.Both before and after July 8, Skinner sought to obtain other work at therespondent's plant.He was unsuccessful in doing so, however, supervisors of therespondent informing him that despite Skinner's wish to do so they did notbelieve it appropriate that he should take a job paying less than the 95 cents perhour he had been earning and that none paying that wage was available 23Maness testified that just prior to Skinner's discharge, in consultation withOperating Manager Ethetton, he had decided to abandon the respondent's pro-gram for the replacement of some 1800 pieces of glass throughout the plant andto leave them in their damaged condition.24He further testified that the normalbreakage in the plant provided replacement work for only one day's work perweek by a carpenter's helper and that pipe covering had been negligible sinceSkinner's dismissal.Four painters were retained on the respondent's pay rollat that time.They had greater seniority than Skinner.20In the light of all of the surrounding circumstances, thebona jadesof therespondent's sudden cancellation of its ambitious program of re-fenestration ofthe plant, are not free from doubt. But the undersigned finds it unnecessaryto resolve this question in view of the finding made below.The respondent's steadfast refusal to give Skinner employment elsewhere inthe plant,2e as well as its surveillance of his activities, Maness' perturbed searchfor a likely and expedient means of his elimination, and its abiding anti-unionanimus, combine to persuade the undersigned that under the conditions obtain-ing in the plant, it was motivated by illegal considerations in denying him work.In the opinion of the undersigned, it would be unrealistic to conclude that in aplant employing between 1600 and 1700 persons and faced with an acute man-power shortage, the respondent, absent its anti-union motivation, would nothave found a place in its maintenance department in which to utilize Skinner's21 Smith's discharge is discussed,infra.21From the context it is clear, and the undersigned finds, that both West and Manesshad reference to Skinner's union activities.22 It was not the respondent's practice to give dischargees notice.23 Skinner stated that the plant was convenient to his home,that it was a pleasant placein which to work, and that lie did not mind a reduction in pav.24Ethetton did not testify respecting this decision during his appearance on the witnessstand.The evidence indicates that the damaged glass had not been repaired at the timeof the hearing.25The respondent, however, determined "lay-offs, recalls, promotions and the like . . .upon the basis of each employee's performance, ability, experience, and length of service."26 It was the respondent's custom to transfer employees who were laid off to other posi-tions in the plant. MONTGOMERY WARD & CO.. INCORPORATED441unquestioned abilities at his regular rate of pay.This was Maness' plan atthe time he transferred Skinner with the promise of a permanent position. Theundersigned, upon the entire evidence, finds that the respondent denied Skinneremployment because of his well-advertised union membership and his leadingrole in the union's activities in the plant.Walter L. Smithworked for the respondent as a machinist and welder fromDecember 1942, until the date of his discharge, July 19, 1943, and was attachedto the engine-room staff of the plant.He testified that during his employmentinterview both Superintendent Maness and Foreman Joe Collins, his assistant,asked him if he were a union member and that he replied that he was a memberof International Association of Machinists, affiliated with the A F. L.Manessdenied making the inquiry and testified that Smith volunteered the information.Collins did not testify regarding the incident.Maness has been found to be anunreliable witness.The undersigned credits Smith's testimony.Smith joined the Union during December and testified that during February1943, Foreman Collins told him that it was a "rat organization," that in 1937itsmembers had beaten Collins up, that anyone who belonged to it "didn't havegood sense," and that he was sure that Smith, being a fellow Mason, could not bea member thereof. Collins denied the remarks attributed to him by Smith.Hetestified that he did not "have a thing in the world against the C. I. 0 nor theA. F. of L., except the administration of their activities," that in 1937 he hadbelonged to an inside union in the plant, and that it was common knowledgeamong the employees that he had been slugged by C. I 0 adherents at that time.The undersigned is persuaded and finds that Collins spoke to Smith substantiallyas the latter testified.During June 1943, as has been found above, Maness asked Smith to spy uponthe activities of Skinner in the plant.On July 17; at about 3 p.m., Smith and M. M. Bush, an engineer, became involvedin an imbroglio which resulted in Smith's hospitalization and discharge by therespondent.Bush, who was the leading proponent of the Engineers in the plant,had on several occasions prior to this date heatedly argued the merits of thatorganization as opposed to the Union with Smith zv Smith, however,did notchange his affiliation and refused to join the EngineersAs Bush was about topunch the engine-room time-clock, Smith came out of the machine-shop and spoketo him.Bush did not answer him and Smith demanded to know the reason forhis truculence.Bush answered that he wished to have nothing to do with Smith,that he should tend to his own business, and that they would go their separateways.Smith testified that Bush added that Smith had complained to Manessrespecting the custom of the engineers of washing up on company time, stated thatifSmith would give up "that rat C. I. 0." he would have like privileges, andthereupon struck him several times over the head and shoulders with a saw-horse,causing him to leave the engine-room and seek first aid for his badly laceratedhead at the plant infirmary.Bush, on the other hand, testified that Smith hadadvanced upon him in a threatening manner, struck him on the shoulder, forcedhim to retreat toward a running power-saw, and that Smith had thereupon struckhim with the saw-horse in self-defense.Bush was corroborated by Roy E.Gallamore, an engineer and a fellow member of the Engineers.Smith appears from the record to have been a somewhat contentious individualgiven to freely expressing himself.Bush was also a man of decided opinions andsT Bush denied having arguedthe unionquestionwith Smith.Portions of his own testi-mony, however, reveal that he felt very strongly on the subject.Upon the entire evidence,particularly Smith's credibletestimony,the undersigned rejects Bush's denial. 442DECISIONSOF NATIONAL LABOR RELATIONS BOARDboth he and Smith were quite evidently in an acrimonious frame of mind when theincident was precipitated, Bush bearing Smith a particular grudge on account ofhis fancied or actual complaint to Maness respecting the washing up practice. Inconsideration of these facts, it is the opinion of the undersigned that while Smithmay have reacted rather strenuously to Bush's surliness, the latter neverthelesswas the proximate cause of the affray.He so finds, and further finds that Bushspoke to Smith as the latter testified..Smith was taken to a hospital, the plant's facilities being inadequate for thetreatment of his serious condition.On Monday, July 19, he visited the plantand spoke to Maness. Smith testified that Maness informed him that he wouldbe discharged and that he followed his suggestion that he resign, in order toprotect his employment record, by signing a written resignation prepared byManess' secretary.He further testified that Maness informed him that at ameeting or meetings between Ethetton, Collins," Bush and himself, the re-spondent had determined to retain the services of Bush 2' and to dischargeSmith because an investigation and interview of witnesses by Maness hadresulted in a finding that Smith had been the aggressor in the fight. Smith,according to his testimony, was refused an opportunity to tell his side of thestory by Maness, and later in the week by both Collins and Ethetton.Maness,on the other hand, testified that Smith gave him the understanding that he,believed that he would be discharged, that he replied that his status was uncer-tain, that Smith thereupon asked to be allowed to resign, that Maness acqui-esced, that Smith did not request a hearing with respect to the fight, and thatthe respondent's decision to dispense with his services became final only onJuly 21.The evidence reveals that Smith no longer worked for the respondent afterJuly 19, but on account of technicalities in connection with his disability as aresult of the fight, did not receive a final separation slip until October 13, 1943.On July 20, Smith filed a criminal complaint charging felonious ' assaultagainst Bush.On August 3, the matter was heard by Justice of the PeaceJames J. Hurley, of Kaw Township, Jackson County, Missouri. Both Smithand Bush were represented by counsel and themselves appeared in court withwitnesses.On August 6, Hurley found Bush guilty of common assault and finedhim $25 and costs.Maness, although he had excused employees under him,among them those whom he had interviewed prior to his July 19 conference withSmith, in order that they might appear as witnesses before Hurley, assertedthat he became aware of the result of the trial for the first time when he heardtestimony respecting it at the instant hearing.The undersigned considers itso highly improbable that Maness, under the circumstances, could thereforehave avoided gaining such knowledge, even had he sought to do so, that hediscredits his testimony.The impression sought to be given by Maness that Smith believed himself atfault in the affray and embraced the opportunity to resign is comp'etely atvariance with Smith's action in preferring criminal charges against Bush onthe following day.With Maness' credibility as a witness even further weakenedby his unbelievable, yet professed, ignorance of the outcome of that trial, theundersigned, in the light of all of the circumstances revealed by the record,concludes and finds that his July 19 interview with Smith transpired as testi-fied by the latter.Having obtained Smith's resignation, he refused to discussthe matter further with him. The glaring disparity between the respondent'streatment of Smith and of Bush, together with all the surrounding circum-28 Collins, who was at home at the time of the fight, returned to the plant In order toInterview Bush on the same afternoon.20 Bush was suspended for half a day for his part in the fight. MONTGOMERY WARD & CO., INCORPORATED443stances, leads the undersigned to the conclusion that Collins and Ethetton like-wise considered the matter of Smith's employment a closed chapter and refusedto reopen it upon his request for a hearing of his version of the incident.Heso finds.The respondent was well aware of Smith's union membership 80 The fact thathe was the sole union adherent in the engine room, a province of the Engineersand an island in the sea of the Union's organizational efforts in the plant,ntogether with his intransigent fealty to the Union in the face of the violentremarks of Collins and the importunities of Bush, must also under the circum-stances be found to have been within its knowledge.The undersigned, upon theentire record in the case, is convinced and finds, that the respondent seizedupon Smith's participation in the engine-room fracas, and immediately, andwithout hearing his version of the incident, put it to use as a pretext for hisdischarge," its real motive for doing so being its desire to rid itself of himbecause of his union membership.The undersigned finds that the respondent has discriminated in regard to thehire and tenure of employment of HenryMedlin,Roy F. Skinner, and Walter L.Smith, thereby discouraging membership in the Union, and has thereby, and bythe acts and statements of Wood, Collins, West, and Maness, interfered with,restrained, and coerced its employees in the exercise of the rights guaranteedin Section 7 of the Act.C. The meetings of January 4and 5, 1944On January 4 and 5, 1944, all employees of the respondent at Kansas Citywere addressed by John A. Barr, labor relations manager of the respondent.Nine meetingswere held and Barr's remarks to each were substantially identical88Barr told the employees that the Union had "made many charges againstthe Company from time to time, to the effect that the Company is violating thelaw; that the Company is unpatriotic; . . . is working against the best interestsof the Employees, . . .The Company has recently filed a lawsuit against the In-ternational Union.An election is to be held in a few days at which you willdecide whether or not the Union is to represent you in collective bargaining."He then outlined the events of 1937, including a strike then called by theUnion's predecessor during which, according to Barr, "property was destroyed,employees were physically assaulted and forced into the union. . . .This wasthe beginning here at Kansas City of the Union which has continued to organizein the plant, and the union which you will vote for or against at the elec-tion.. .Barr next adverted to the dispute between the respondent and the Union atthe Chicago plant, stated that the chief point of difference between them wasthe closed-shop issue, that the respondent had refused to agree to a closed-shopbecause it "felt, as it still feels, that the closed-shop requirement violates thefundamental Americanprinciplesof liberty and freedom, that liberty requiresthat each employee be free to join the Union or not to join the Union as helikes and without losing his job", and asseverated "that at Chicago the Com-pany has been struggling for just one thing and that is to preserve to the em-ployees there their freedom to decide this question of Union membership for80Maness related that Smith had shown him a receipt for union dues paid by'him andthat Maness had thereafter discussed the matter with Ethetton.81 It will be recalled that the Engineers carried the January 1944 election in the engine-room unit.12 Smith's "resignation,"under the circumstances related above, was plainly tantamountto discharge.asA stenographic transcript of all the meetings is in evidence.It will be rememberedthat the election was to be held about a week thereafter,on January 11t. 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDthemselves whichever way they like without coercion or force from anybody,the Company, the Union, or anybody else."He thereafter made comments respecting the respondent's policies concerningwages, lay-offs, grievances, and the like, and finally urged that all employeesvote in the election "The substance of Barr's remarks, in printed form, was thereafter before` theelection distributed in the plant to all employees eligible to vote and with acovering letter from House Manager Anderson mailed to those absent therefrom.The respondent conducted its meetings on its property and attendance wasnecessarily, in effect, compulsory.Barr took pains to point out that in theopinion of the respondent, the Union had at all times behaved in a mannerto bring discredit upon iitself, that the respondent had recently filed a damagesuit against it,35 and that the employees were now to vote on the question ofwhether they desired to be represented by itHaving thus discouraged themagainst remaining or becoming members of the Union, he followed with a demon-stration of the futility of their doing so by stating that the respondent wdsunalterably opposed to the closed-shop, the normal goal of unions in contractnegotiation.The respondent thus served' notice upon its employees that itwould not bargain with the Union, should they choose it as their representa-tive, respecting this vital subject despite the fact that the closed-shop is recog-nized by the Act and has been stated by the Supreme Court inNational LicoriceCo. v. N. L. RB, 309 U. S. 350, to be the frequent subject of negotiation betweenemployers and employees.Their timing, the circumstances of their utterance and publication, and theircontent, taken in conjunction with the unfair labor practices of the respondentfound herein both before and after the election, render it plain, and the under-signed finds, that Barr's statements were no mere expressions of the respondent'sopinion, protected by the First Amendment, but were intended to and did in factinterfere with, restrain, and coerce its employees in the exercise of the rightsguaranteed in Section 7 of the Act 3'D. The1944dischargesHelen Slanko, Ramona Sullivan,andMarvel Gaylord-wereworking in thefolder billing department in April 1944.Slanko was a sort and sign clerk.Herduties were to sort incoming work, assign it to the various employees, and collectthe completed work. Sullivan and Gaylord were typists.All were members ofthe Union, Gaylord being a steward. There were approximately 20 employeesin the unit, including 6 typists, under the supervision of Edna Kimak37 andDepartment Head E. C. Colvin.94Other officials of the respondent, including House Manager C. W. Anderson, also ad-dressed the employees.Their remarks were innocuous and consideration thereof is notnecessary for a determination of the issues posed by the pleadings.a Employee Carl Swanson testified, and the undersigned finds, that after the meetingwhich he attended, six or seven employees expressed apprehension respecting the suit andits possible effect on them as members of the Union.80 SeeN. L. R B. v. Tro)an Powder Co.,135 F. (2d) 337 (C. C. A. 3), cert. den. 320 U. S.768 and 813,N. L. R. B. Y. M. E. BlattCo., 143 F. (2d) 268 (C. C. A. 3), cert. den. 323U. S 774;Matter of Tomlinson of High Point, Inc.,58 N. L R. B. 982 CfN L. R. B. v.American Tube Bending Co,134 F. (2d) 993 (C. C. A. 2), cert. den. 320 U. S. 768.87Sullivan and Slanko testified that prior to April 12, 1944, Kimak on several occasionsasked them what had transpired at union meetings.Kimak denied having done so. Theevidence discloses that Kimak had at one time been a member of the Union and that afterSullivan, Slanko, and Gaylord were discharged, told employee Julia Quinn that they werein the habit of talking about the Union at work. The undersigned finds that Kimak spoketo Sullivan and Slanko as they testified. MONTGOMERY WARD & CO., INCORPORATED445On April12, union employeesat the respondent's Chicago plant went out onstrike.On April 13,the KansasCity employees also struck, but returned to workthe next day.The Chicago employees remained on strike.Before the strike,there hadbeen somererouting of orders received by the Chicago office to theKansas City branch. The Board adduced considerable evidence that after April14, the volumeof Chicago orders rose to about50 percentof all orders received.The evidence reveals, however, that therewas no increasein Chicagoorders.Nevertheless,members ofthe Union believed that an increase had occurredand that they were being used to break the strike at Chicago. At a union meetingheldon April 17, the members agreed not to process Chicago orders.Thereafter,in assigningthe typing work, Slanko sought to give all Chicagoorders to Gaylord and Sullivan who set them aside without processing. At theend of the day Slanko.withheld them.Without calling her supervisor's attentionto it she accumulated Chicago orders from April 18 to 20, when Kimak discoveredthat fact and reported it to Colvin. Colvin interviewed the 3 employees-and toldthem that they would have to process the Chicago orders or leave the plant. Theyrefused andwere discharged.Earlier in the day Union Representative Chevlin telephoned House ManagerAnderson and informed him of the Union's position on processing the Chicagoorders.Anderson denied that there had been an increase thereof and whenChevhn mentioned the possibility of a strike, said, "go ahead and do anythingyou want . . . . We are going to conduct our business and these people aregoing to process these orders."Chevlin then telegraphed the respondent reiterat-ing the Union's position.On the same day, after Slanko, Sullivan, and Gaylordwere discharged, the union employees struck.On April 23, President Roosevelt telegraphed Chevlin, asking that the strikersreturn to work. Chevlin received instructions to the same effect from hissuperiors in the Union.At a union meeting held the same day, the strikersagreed to return to work provided all strikers,includingthe 3 dischargees, wererehiredAt a second meeting, held on the morning of April 24, Chevlin wasauthorized to convey this proposal to the respondent.Chevhn met with HouseManager Anderson that afternoon, and informed him that Slanko, Sullivan, andGaylord were willing to ieturn to work unconditionally.Anderson refused toreinstate them.On April 25, the striking employees nevertheless returned toworkBy refusing to process Chicago orders. Slanko, Sullivan, and Gaylord engagedin lawful assistance of their union protected by Section 7 of the Act.Hence,the respondent could not lawfully discharge them nor refuse to reinstate themmerely because they had exercised such rights.By refusing to perform their work, the three dischargees assumed a positionanalogous to that of employees who go on strike because of a labor dispute notcaused by unfair labor practices and the respondent had the right to insist thatthey do its bidding or leave the plant.But when they unconditionally requestedreinstatement on April 24, the respondent was placed under a duty to rehirethem, provided it had not replaced them.38 The evidence reveals that Kimakfirst did Slanko's work on April 20 and that the following day, another employeein the plant was called in to perform it.The respondent contends that the posi-tions of Gaylord and Sullivan were abolished and that the typing in the unitwas thereafter performed by those remaining therein.The evidence reveals,however, that before Sullivan and Gaylord left the plant, the typists in the unitperformed work elsewhere in the event that they were not busy with their usual38Matter of Gardner-Denver Company,58 N. L. It. B. 81 ;Matter of Pinaud,Inc.,51N. L. It. B. 235,N.L. R. B. v. Mackay Radio & TelegraphCo., 304 U. S. 333. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDtasks.In any event, the record clearly shows that the respondent took theposition that they had been discharged and would not be rehiredFurthermore,itwas under a duty to employ them in any available positions which they couldperform.The evidence indicates, and the undersigned finds, that such posi-tions were available in the plant."The undersigned finds therefore, that thepositions of the dischargees had not been replaced by the respondent at the timethey unconditionally applied for reinstatement.Following the Board's decisions in thePinaudandGardner-Denvercases theundersigned finds that on April 24, 1944, rather than April 20, when they weredischarged, the respondent discriminated against Slanko, Gaylord, and Sullivanby refusing to reinstate them to their former positions, thereby discouragingmembership in the Union, and thereby, and by the statements of Kinade, inter-fering with, restraining, and coercing its employees in the. exercise of the rightsguaranteed in Section 7 of the Act 40IV. THE EFFECT OF UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the respondent-set forth in Section III, above, occurring inconnection with the operations of the respondent describedin SectionI,above,have a close, intimate and substantial relation to trade, traffic,and commerceamong the several States, and tend to lead to labor disputesburdening and ob-structing commerce and the free flow ofcommerce.V. THE REMEDYSince it has been found that the respondent has engaged in and is engagingin certain unfair labor practices, the undersigned will recommend that it ceaseand desist therefrom and take certain affirmative action in order to effectuatethe policies of the Act.It has been found that the respondent has discriminated in regard to the hireand tenure of employment of Henry Medlin, Roy F. Skinner, Walter L. Smith,Helen Slanko, Ramona Sullivan, and Marvel Gaylord. It will therefore berecommended that the respondent offer them immediate and full reinstatementto their former or substantially equivalent positions without prejudice to theirseniority and other rights and privileges. It will be further recommended thatthe respondent make them whole for any loss of pay they may have suffered byreason of the respondent's discrimination against them by payment to each ofthem of a sum of money equal to the amount each would have earned as wagesfrom the date of the discrimination against them to the date of the respondent'soffer of reinstatement, less the net earnings 41 of each during said period.Upon the basis of the foregoing findings of fact and upon the entire recordin the case, the undersigned makes the following:31House Manager Anderson testified'that the 10 to 20 percent monthly turnover of em-plovees included stenographers, typists, billing clerks, and all types of office employees."The Board adduced evidence through employee Mae McDonald, denied by supervisorHelen Dye,that the latter had made certain antiunlon statements to herThe undersignedwas not impressed by McDonald's testimony,credits Dye's denials,and makes no findingof interference based upon such evidence.41By "net earnings..'ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and working else-where than for the respondent,which would not have been incurred but for his unlawfuldischarge and the consequent necessity of his seeking employment elsewhere. SeeMatterof Crossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of America,Lumber and SawmillWorkersUnion, Local2590, 8 N. L. R B.440.Monies received forwork performed upon Federal, State,county, municipal or other work-relief projects shallbe considered as earnings.SeeRepublic Steel Corporation v. N. L. R.B. 311 U. S. 7. MONTGOMERY WARD & CO., INCORPORATED447CONCLUSIONS OF LAW1.United Mail Order, Warehouse & Retail Employees Union, Local 131, affili-ated with United Retail, Wholesale and Department Store Employees of America,C. I. 0., is a labor organization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment of HenryMedlin, Roy F. Skinner, Walter L. Smith, Helen Slanko, Ramona Sullivan, andMarvel Gaylord, thereby discouraging membership in the Union, the respondenthas engaged in and is engaging in unfair labor practices,within the meaning ofSection 8 (3) of the Act.3.By interfering with, restraining, and coercing its employees in the exerciseof the rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4 The aforesaid unfair labor practices are unfair labor practices affectingcommerce, within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the above findings of fact and conclusions of law, theundersigned recommends that the respondent, Montgomery Ward & Company,Incorporated,its officers,agents, successors,and assigns,shall :1.Cease and desist from:(a)Discharging, refusing to reinstate, or in any other manner discriminatingin regard to the hire and tenure of employment of its employees, or any termor condition of their employment ;(b) In any mariner interfering with, restraining, or coercing its employeesin the exercise of the right to self-organization, to form labor organizations, tojoin or assist United Mail Order, Warehouse & Retail Employees Union, Local131, affiliated with United Retail,Wholesale and Department Store Employeesof America, C. I. 0, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to engage in concerted activi-ties for the purpose of collective bargaining or other mutual aid or protection,as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the undersigned finds willeffectuate the polices of the Act:(a)OfferHenry Medlin, Roy F. Skinner, Walter L. Smith, Helen Slanko,Ramona Sullivan, and Marvel Gaylord, immediate and full reinstatement totheir former or substantially equivalent positions, without prejudice to theirseniority and other rights and privileges;(b)Make whole Henry Medlin, Roy F. Skinner, Walter L. Smith, HelenSlanko, Ramona Sullivan, and Marvel Gaylord for any loss of pay they may havesuffered by reason of the respondent's discrimination against them, by paymentto each of them of a sum of money equal to the amount each would normallyhave earned as wages from the date of the discrimination to the date of therespondent's offer of reinstatement, less the net earnings" of each duringsaid period;(c)Post immediately in conspicuous places throughout its Kansas City,Missouri, plant, including its retail store, and maintain for a period of at leastsixty (60) consecutive days from the date of posting, notices to its employeesstating: (1) that the respondent will not engage in the conduct from which it isrecommended that it cease and desist in paragraphs 1 (a) and (b) hereof;42 See footnote 41, above. 448DECISIONS OF NATIONAL LABOR RELATIONS BOARD(2) that the respondent will take the affirmative action set forth in paragraphs2 (a) and(b) hereof;and (3)that the respondent's employees are free tobecome and remain members of UnitedMailOrder,Warehouse&RetailEmployees Union, Local 131, affiliated with United Retail,Wholesale andDepartment Store Employees of America,C. I. 0, and that the respondentwill not discriminate against any employee because of membership in or activityon behalf of that organization ;(d)Notify the Regional Director for the Seventeenth Region in writing withinten (10)days from the date of the receipt of this Intermediate Report what stepsthe respondent has taken to comply herewith.It is further recommended that unless on or before ten (10)days from-thereceipt of this Intermediate Report the respondent notifies said Regional Direc-tor in writing that it will comply with the foregoing recommendations,the Na-tional Labor Relations Board issue an order requiring the respondent to take theaction aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 3, as amended,effectiveNovember 26,1943, any party or counsel for the Board may within fifteen(15) days from thedate of the entry of the order transferring the case to the Board,pursuant toSection 32 of Article II, of said Rules and Regulations,file with the Board,Rochambeau Building,Washington,D. C., an original and four copies of a state-ment in writing setting forth such exceptions to the Intermediate Report or toany other part of the record or proceeding(including rulings upon all motions orobjections)as he relies upon, together with the original and four copies of abrief in support thereof. Immediately upon the filing of such statement of excep-tions and/or brief, the party or counsel for the Board filing the same shall servea copy thereof upon each of the other parties and shall file a copy with the Re-gional Director.As further provided in said Section 33, should any party desirepermission to argue orally before the Board, request therefor must be made inwriting to the Board within ten (10)days from the date of the order transferringthe case to the Board.JOSEPHL.HEKTOEN,Trial Examiner.Dated January 27, 1945